UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6835



CARLTON RICHARDSON, JR.,

                                                Plaintiff - Appellant,

          versus


GARRY TILLMAN; LUIS CARTER; DARLEAN DAVIS; MS.
DAVIS; ANGELA RICHARDSON; OFFICER WIGGINS;
SERGEANT HAWKINS,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-99-747-5-F)


Submitted:   August 24, 2000                 Decided:   August 31, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carlton Richardson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlton Richardson, Jr., appeals from the district court’s

order dismissing some claims and some Defendants from his 42

U.S.C.A. § 1983 (West Supp. 2000) complaint, and directing further

proceedings as to Richardson’s claim that Defendants Hawkins and

Wiggins assaulted him. We dismiss the appeal for lack of jurisdic-

tion because the order is not appealable.   This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2